Per Curiam,
Plaintiff, an employee of defendant, while engaged at her work in defendant’s printing establishment, was struck by a house truck and thrown to the floor, the truck passing over her right foot and a portion of its contents falling on her body as she lay beside the truck. Under a compensation award plaintiff received compensation for the period from August 27, 1920, the date of the accident, until October 4, 1920, when she returned to her employment and from that time worked intermittently until February 14, 1921. On April 10, 1921, her petition was filed for review of the award previously made in her *555favor, setting up inability to work and confinement to bed by reason of tbe accident of August 27, 1920. Tbe referee dismissed tbe petition, but, on appeal to tbe compensation board and bearing de novo, tbe order of tbe referee wr reversed and an award made in favor of plaintiff “to continue so long as tbe present status of tbe, claimant’s health continues, not to exceed, altogether, a period of 500 weeks.” On appeal to tbe Court of Common Pleas No. 3, of Philadelphia County, tbe award of tbe board was affirmed. This .appeal followed.
Under tbe Act of June 26, 1919, P. L. 642, it is our duty in cases of this character to determine whether tbe evidence supports tbe findings of tbe board and if tbe law has been properly applied: Strohl v. Eastern Penna. R. R. Co., 270 Pa. 132; Kerwin v. American Express Ry. Co., 273 Pa 134. Tbe board found that, since February 14, 1920, plaintiff “has not been able to do any work, and from that time to tbe present she has suffered total disability in consequence of tbe accident” and further “that all her physical ailments, including frequent vomiting, complete physical weakness, and inability to work, have been brought upon her by tbe accident she suffered, which is tbe subject of this case;......that she is not a malingerer, and that while she, by nature, is of a neurotic condition, nevertheless tbe accident has so aggravated this original condition as to bring about a great disturbance in her digestive organs and produce loss in weight.” Two physicians, among others, were called as witnesses, one her family doctor, who testified that previous to tbe accident’ plaintiff was a fairly well and healthy young woman, but at present she is in a weak physical condition and an examination made after tbe accident showed her stomach to be at least an inch and a half below its normal position and she also bad a displaced kidney, both conditions, in bis opinion, being probably due to the accident; tbe other, a physician and surgeon, selected by tbe board to examine plaintiff, stated that in bis opinion “she was not faking or malingering,” that be *556found all the viscera occupied a lower position in the abdomen than normal, which would indicate “her accident was a definite factor in her trouble,” and, although probably not alone entirely responsible, it acted as a contributory cause to the present digestive disturbances and loss in weight. Testimony of physicians in cases of this character, to be competent and ample to sustain a finding of fact, need not be so definite as to be without doubt; the opinion expressed must, however, be sufficiently exact to satisfy the mind of the referee or board that the accident in controversy contributed to claimant’s condition. Both physicians, after an examination of claimant, were of opinion that her present condition was at least in part induced by the accident, that it was a factor contributing to her digestive and other troubles. This, with the non-expert testimony referring to plaintiff’s physical condition both before and after the accident, was sufficient to warrant the findings above mentioned.
In this case, the opinion of the board was written by a member who did not sit at the hearing. This practice, while not ground for reversal, is not commended. When facts are required to be found, and such is the case in all proceedings of this character, it is especially advisable that the commissioner who presides at the hearing and sees the witnesses and hears them testify should find the facts. He is much better fitted to give proper effect to the testimony than one who has before him merely the typewritten copy of the evidence.
The judgment is affirmed.